DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Receipt
	Applicant’s Response, filed 6/30/22, in reply to the Office Action mailed 4/8/22, is acknowledged and has been entered.  Claims 1-20 are pending and are examined herein on the merits for patentability.

Response to Arguments
	Applicant’s arguments have been fully considered.  The Examiner’s response to Applicant’s arguments is incorporated below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 10, 12-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pham et al. (Int. J. Mol. Sci., 2018, 19, 205, p. 1-23) in view of Hawkett et al. (US 2011/0129417), for reasons set forth in the previous Office Action.

Claims 1-10, 12-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pham et al. (Int. J. Mol. Sci., 2018, 19, 205, p. 1-23) in view of Hawkett et al. (US 2011/0129417), in further view of Corem-Salkmon et al. (Int. J. Nanomedicine, 2012, 7, p. 5517-27), for reasons set forth in the previous Office Action.

Claims 1-5 and 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pham et al. (Int. J. Mol. Sci., 2018, 19, 205, p. 1-23) in view of Hawkett et al. (US 2011/0129417), in further view of Muthiah et al. (Carbohydrate Polymers, 2013, 92, p.1586– 1595), for reasons set forth in the previous Office Action.

Response to arguments
Applicant argues that the rejection does not consider the fundamental principles taught in Pham. Applicant submits that the skilled artisan would recognize Pham as making use of a combination of two steric stabilizers, one with a terminal methoxy group and the other with a terminal NH2 group. Applicant submits that the skilled artisan would recognize that a critical feature of the stabilizer system taught in Pham is the terminal NH2 group and its ratio as a percentage of stabilizer system end groups. Changing that functional group or its ratio results in different surface properties of the stabilized particles and in turn different treatment outcomes.  
Applicant asserts that the importance of the terminal NH2 group in Pham is discussed in more detail in Bryce et al., Biomater. Sci., 2013, 1, 1260 (reference 35 in Pham) which discloses iron oxide nanoparticles (SPIONS) that have been sterically stabilized by either 100% anionic or 100% cationic or 100% neutral end-functionalized steric stabilizers. When those nanoparticles were co-administered with various anti-cancer drugs, a significant increase in the diffusion and effectiveness of the cytotoxin in a 3-dimensional model of a solid tumor was shown for specific combinations of surface functionality and cytotoxin. Applicant submits that the skilled artisan would recognize that the critical determinant of enhanced cytotoxin diffusion and effectiveness was the end functionality of the steric stabilizers and not the core composition.  Applicant asserts that neither Bryce nor Pham teach or remotely suggest the use of the terminal NH2 group to further conjugate a targeting ligand. To the contrary, both Bryce and Pham teach away from using the terminal NH2 group to further conjugate a targeting ligand. Applicant submits that the skilled artisan would recognize that the presence of the terminal NH2 group and its ratio as a percentage of stabilizer system end groups is in fact essential to the underlying science being taught in both documents. The terminal NH2 groups of the stabilizer according to the teaching in those documents must be available to enhance the penetration of the coadministered cytotoxin.  
Applicant cites page 7 of Bryce that comments: "Upon coadministration of Dox and SPIONs, both the neutral NP1 (100% MPEG) and the cationic NP7 (100% NH2) nanoparticles slightly enhanced the uptake and penetration of Dox. In contrast, the combination of neutral and positively charged stabilizers on the NP3 nanoparticles (95% MPEG and 5% NH2) resulted in the distribution of Dox throughout the entire spheroid (Fig. 4a)".  Applicant asserts that upon the reading of Pham those skilled in the art would appreciate the presence of the terminal NH2 groups of the stabilizers disclosed therein are an essential part of that disclosure and that the importance of those terminal NH2 groups is further evidenced by Bryce, which is referenced throughout Pham. Further, Hawkett does not cure the deficiencies of Pham as described above.
Applicant’s arguments have been fully considered but are not found to be persuasive.  It is respectfully submitted that incorporation of a targeting ligand on the particles of Pham does not necessarily require alteration of the ratio between stabilizers having a terminal methoxy group and a terminal NH2 group.  One of ordinary skill in the art desiring to maintain a desired ratio would have been capable of incorporating a targeting ligand on a portion of stabilizers as well as maintaining stabilizers having a terminal methoxy group and a terminal NH2 group at a desired ratio.  For example, incorporation of a targeting ligand on a portion of stabilizers does not require use of all available NH2 groups.  
With regard to the allegation that Pham teaches away from incorporation of a targeting ligand, see MPEP 2145.  A prior art reference that "teaches away" from the claimed invention is a significant factor to be considered in determining obviousness; however, "the nature of the teaching is highly relevant and must be weighed in substance. A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In reGurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994).  Furthermore, "the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).  It is respectfully submitted that Pham does not rise to the level of teaching away from incorporation of a targeting ligand.  Further, Hawkett teaches the advantage of incorporation of a targeting ligand, such that by providing the particulate material and/or the steric stabiliser with one or more ligands to target delivery of the particulate material, it has been shown that particulate material such as magnetic particles can not only target cells but also be endocytosed by the cells. Those skilled in the art will appreciate that endocytosed magnetic particles can be used in effective and efficient hyperthermic treatments (paragraph 0211).
Applicant further argues that Corem-Salkmon and Muthiah do not cure the deficiencies of Pham and Hawkett.  
The Examiner’s response to Pham and Hawkett is applied as above.  Corem-Salkmon and Muthiah are included to address a luminescent group, and mannose as a targeting ligand, respectively.  Applicant’s arguments have been fully considered but the rejections are maintained.

Conclusion
No claims are allowed at this time.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH H SCHLIENTZ whose telephone number is (571)272-9928. The examiner can normally be reached Monday-Friday, 8:30am - 12:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL HARTLEY can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LHS/

/Michael G. Hartley/           Supervisory Patent Examiner, Art Unit 1618